Moyer, C.J.,
concurring in part and dissenting in part. I agree with the observation of the majority that we should put to rest the medieval view that prejudgment interest is a penalty for wrongdoing. Rather, as the General Assembly acknowledged in enacting R.C. 2743.18, prejudgment interest should be awarded as a means of fully compensating an injured plaintiff. I too believe we should obviate the liquidated versus unliquidated damages distinction because, in some instances, it can preclude the compensation of a party who has contracted with the state, where it has been determined that the state has economically injured the contracting party. R.C. 2743.18(A) provides that “[p]rejudgment interest shall be allowed with respect to any civil action on which a judgment or determination is rendered against the state for the same period of time and at the same rate as allowed between private parties to a suit.” Reference to R.C. 1343.03 that provides the “period” for which a “rate” at which prejudgment interest is determined in civil actions is only partially helpful. Subsection (A) of R.C. 1343.03 is the only subsection that refers to judgments arising out of contract; it states the rate at which interest is computed on civil judgments. Subsections (B), (C) and (D) all refer exclusively to civil actions based on tortious conduct. Subsection (C) states that “[i]nterest on a judgment, decree, or order for the payment of money rendered in a civil action based on tortious conduct and not settled by agreement of the parties, shall be computed from the date the cause of action accrued to the date on which the money is paid * * *.”
Since the General Assembly has not expressly stated a period for which prejudgment interest is to be paid in a civil action arising from contract, I would not begin the period at the accrual date but rather at the date when an action is filed by the plaintiff. There is considerable commentary on the issue in legal journals. See, e.g., Comment, Prejudgment Interest: Survey and Suggestion (1982), 77 Nw.U.L.Rev. 192; McCormick, Damages (1935) 229, Section 58. I am persuaded that the fairest rule is to begin the computation of prejudgment interest with the filing of plaintiffs complaint. Such a rule obviates the circumstances under which a plaintiff can control, to some extent, the amount of *119prejudgment interest that may be received by delaying the filing of a complaint. To the extent the majority holds contrary to that rule, I dissent.
For the foregoing reasons I concur and dissent in the judgment of the majority.
Wright, J., concurs in the foregoing opinion.